Case 19-50256-BLS   Doc 42-1   Filed 07/07/20   Page 1 of 3




                    Exhibit A
      Case 19-50256-BLS
Case 2:07-cv-00346       Doc5742-1
                   Document     FiledFiled 07/07/20in TXSD
                                      on 12/23/10     Page 2Page
                                                            of 3 1 of 2
      Case 19-50256-BLS
Case 2:07-cv-00346       Doc5742-1
                   Document     FiledFiled 07/07/20in TXSD
                                      on 12/23/10     Page 3Page
                                                            of 3 2 of 2
